PD-0729-15
                                      PD-0729-15                                        COURT OF CRIMINAL APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                       Transmitted 6/22/2015 4:34:30 PM
                    Rosemary Lehmberg  Travis County District                               Attorney
                                                                                         Accepted   6/24/2015 10:41:19 AM
                        P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-3626  Fax: 512-854-4206    ABEL ACOSTA
                                                                                                                   CLERK


                                             June 22, 2015

Court Criminal of Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

      Re: James Arthur Brown vs. State of Texas, No. 03-13-00760-CR; PD-0729-15

To the Honorable Judges of the Court Criminal of Appeals:

       Please be advised that William G. Swaim III has been appointed Special Assistant
District Attorney of Travis County, Texas, for the purpose of representing the State of Texas in
the above-referenced matter.
       Attached please find Mr. Swaim’s certificate of appointment, oath of office, and
statement pursuant to Article XVI, Section 1 of the Texas Constitution.

                                                           Respectfully submitted,

                                                           /s/ M. Scott Taliaferro
                                                           M. Scott Taliaferro
                                                           Assistant District Attorney

                               CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based upon the
computer program used to generate this letter, that this letter contains 67 words, excluding
words contained in those parts of the letter that Rule 9.4(i) exempts from inclusion in the word
count.

                                                           /s/ M. Scott Taliaferro
                                                           M. Scott Taliaferro
                                                           Assistant District Attorney

                June 24, 2015




                                                     1
                                   CERTIFICATE OF SERVICE

       I hereby certify that, on this 22nd day of June, 2015, copies of the foregoing letter and the
enclosures were sent, via U.S. mail, email, facsimile, or electronically through the electronic
filing manager, to the following attorney for the appellant:

      Tanisa Jeffers, Esq.
      Brian Bernard, Esq.
      Bernard & Associates
      1203 Baylor Street
      Austin, TX 78703
      Fax: 512.478.9827
      Email: tanisaL@hotmail.com and
            attorneybernard@yahoo.com

       I certify, further, that copies of the foregoing letter and the enclosures were sent, via U.S.
mail, email, facsimile, or electronically through the electronic filing manager, to the following
attorney for the State:

      William G. Swaim III
      Special Assistant District Attorney
      c/o County Attorney’s Office
      Travis County, Texas
      P.O. Box 1748
      Austin, TX 78767

                                                      /s/ M. Scott Taliaferro
                                                      M. Scott Taliaferro




                                                 2
                                          APPOINTMENT
                                                                                       a    \
TI{E STATE OF TEXAS                                        }LDEB-ffiUJO\
COUNTY OF TRAVIS


      I, Rosemary Lehmberg, Travis County Distict Attorney, 53'd Judicial

District, of the State of Texas, having fuIl confidence in WILLIAM G. SWAIM                      III
of said County and State, do hereby, with the consent of WILLIAM G. SWAIM                        III
appoint WILLIAM G. SWAIM                  III   as Special Assistant   District Attorney of Travis

County, Texas, to act in my name, place and stead, to do and perform any and all

acts and thingsgertaining,to James Arthur Brown v. The State of Texas,No. 03-13-

00760-CR in the Texas Court of Criminal Appeals, hereby ratifying and

confirming any and all such acts and things lawfully done in the premises by virtue

hereof.


      Witness my hand, this 18tr day of June, A.D., 2015.




                                                          Travis County District Attomey


      SWORN TO and Subscribed before me by Rosemary Lehmberg on this 18tr
day of June,2015.



            RODOTfORIAGAUIIGS
                  Noiary PuUb
              STATEOFIEXAS
            Confrdqt Ery. {[lE lr, 201,
                                                                                           ofTexas
                                                   Mv Commission exoires: Srrne
                                                     '                 Fileid ln   Th[st
                IN TTIE NAME ANID BY TI{E AUTI{ORITY OF

                            TIIE STATE OF TEXAS

                               OATI{ OF OFFICE




I, WILLIAM G. SWAIM III, do solemnly swear (or affirm) that I will faithfully

execute the duties of the office   of Special Assistant District Attomey of the   State

of Texas, ffid will to the best of my ability preserve, protect, and defend          the

Constitution and laws of the United States and ofthis State, so help me God.




                                               i(fu (,t',,7
                                                        III
                                              William G. Swaim
                                              Special Assistant District Attorney
                                              Travis County, Texas


                                      before me by   williarn G. Swaim III on this
l.*|Y?|}rr}?,T,3iJt'cribed



                                         Signature of Person Administering Oath




                         ilohry Publlc
                        STATEOFTEHS            Public in and for the       of Texas
                                            commission exptes: lf-
                 IN TTIE NAI\{E ANID BY THE AUTI{ORITY OF


                                TTM STATE OF TEXAS


                            STATEMENT OF OFFICER
                (Pursuant to Art. XVI, Section 1, Texas Constitution)



        I, WILLIAM G. SWAIM III, do solemnly swear (or affirm) that I have not

directly or indireclly paid, offered, or promised to pay, contributed, or promised to

contribute any money, or valuable thing, or promised any public office or

employmen! as a reward to sectre my appointnent or confirmation thereof, so

help me God.




                                                  Willianr G. Swaim Itr

                                                  iffilffiHr+*yctAttornev
                                                  P.O. Box 1748
                                                  Austin,t, Texas
                                                            lEra(tlt 78767
                                                                     ,lJtlJt


    .jSWORN TO and Subscribed before me by William G. Swaim Itr on this
 | 1-auv of June, 2015.




                                            Signature of Person Administering Oath


                    VIGKI BUTCHER
                       llotery PuUlc
                    STATEOFTEXAS            Notary Fublic in and for the       ofTexas
                  Gommlrbn Erp. l2.l$2015
                                            My commission expires: l2